DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" in paragraph 0021-0022 in the specification of amendment filed 5/23/2022 and "33" in Fig. 4 of the amendment filed 5/23/2022 have both been used to designate top portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bestop (Bestop - Tigertop BDKW_51408-INS_001) in view of Marsh et al. (US 20100060027), hereinafter Marsh.
Regarding claim 1, Bestop discloses an enclosure (Bestop, page 1, see annotated Figure below) for a sport utility vehicle (Bestop, Jeep CJ7 1976-1986) having a chassis (Bestop, page 1, see annotated Figure below), and engine compartment (Bestop, page 1, see annotated Figure below) and a passenger compartment (Bestop, page 1, see annotated Figure below) and a framework (Bestop, page 1, see annotated Figure below) extending above the passenger compartment and a windshield assembly (Bestop, page 1, see annotated Figure below) which is disposed in front of the passenger compartment and includes a header bar (Bestop, page 6, windshield retainer in first image under step 7) disposed at the top of the windshield which comprises: 
a flexible sheet dimensioned and configured to include a generally rectangular top section (Bestop, page 1, see annotated Figure below, straight edges on the 4 sides with front and back being shorter than the sides), said top section having first and second opposed edges (Bestop, left and right edges) as well as a front edge and a back edge (Bestop, page 1, see annotated Figure below); 
said front edge including a lip (Bestop, page 6, plastic strip in first image under step 7) dimensioned and configured for engagement with the header bar (Bestop, page 6, windshield retainer in first image under step 7) disposed at the top of the windshield, said first and second side portions (Bestop, page 2 and 7, doors and curtains on left and right) each having a top and a bottom (Bestop, page 10, see annotated Figure below); and a back portion.
Bestop fails to disclose a single flexible sheet dimensioned and configured to include a generally rectangular top section, first and second side portions and a back portion; said tops of said first and second side portions extending from said first and second opposed edges of said top section; a back portion extending from said top portion; and whereby said flexible sheet material and the construction of the apparatus permits rolling the entire single sheet into a roll and to secure the roll to the framework of the vehicle for storage and permitting a user to deploy the enclosure as required by ambient weather changes.
However, Marsh teaches a single flexible sheet (Marsh, Fig. 11, top, side, and back portions are included in one sheet) dimensioned and configured to include a generally rectangular top section, first and second side portions and a back portion; said tops of said first and second side portions extending from said first and second opposed edges of said top section (Marsh, Fig. 11, two side portions extends from the left and right edges of the top portion in the center); a back portion extending from said top portion (Marsh, Fig. 11, back portion shown at the top of the figure); and whereby said flexible sheet material and the construction of the apparatus permits rolling the entire single sheet into a roll and to secure the roll to the framework of the vehicle for storage and permitting a user to deploy the enclosure as required by ambient weather changes (Marsh, Fig. 23-26).
Marsh is considered to be analogous art because it is in the same field of vehicle enclosure as Bestop. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle enclosure as taught by Bestop to incorporate the teachings of Marsh and replace the door in Bestop with the side portions in Marsh such that the enclosure can be rolled up. Doing so would reduce the weight of the vehicle without the rigid members in the doors and allows a user to easily roll the enclosure into a compact bundle for storage and to make it uniquely portable (Marsh, paragraph 0038).

    PNG
    media_image1.png
    411
    862
    media_image1.png
    Greyscale

Figure 1 Annotated Figure from page 1 of Bestop

    PNG
    media_image2.png
    349
    619
    media_image2.png
    Greyscale

Figure 2 Annotated Figure from page 10 of Bestop
Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop and Marsh as applied to claim 1 above, and further in view of Feinberg (US 6916059).
Regarding claim 2, the combination of Bestop and Marsh teaches the enclosure as described in claim 1 wherein each of said first and second side portions includes at least one substantially transparent portion (Bestop, page 1, see annotated Figure above, see through windows on both left and right). 
Regarding claim 4, he combination of Bestop and Marsh teaches the enclosure as described in claim 1.
Regarding claim 5, he combination of Bestop and Marsh teaches the enclosure as described in claim 1.
Regarding claim 7, he combination of Bestop and Marsh teaches part of the enclosure as described in claim 5.
 The combination of Bestop and Marsh fails to teach first and second straps for securing the entire rolled up enclosure to the framework of the vehicle as recited in claim 2; a strap extending between said first and second side portions that is dimensioned and configured for extending below the windshield assembly and above the engine compartment as recited in claim 4; a zipper in each side portion defining means for ingress and egress of a passenger with respect to the passenger compartment as recited in claim 5; and first and second straps disposed in spaced relation extending from the bottom of each side portion to the chassis of the sport utility vehicle whereby the enclosure is taut with respect to the framework and chassis of the sport utility vehicle as recited in claim 7.
However, Feinberg teaches first and second straps (Feinberg, 90 and 92 in Fig. 2) for securing the entire rolled up enclosure to the framework of the vehicle (Feinberg, Col. 5, lines 32-40); a strap (Feinberg, 82 in Fig. 2) extending between said first and second side portions that is dimensioned and configured for extending below the windshield assembly and above the engine compartment; a zipper (Feinberg, 64 in Fig. 2) in each side portion defining means for ingress and egress of a passenger with respect to the passenger compartment; and first and second straps (Feinberg, 90 and 92 in Fig. 2) disposed in spaced relation (Feinberg, Fig. 2, one in front of the other) extending from the bottom of each side portion to the chassis (Feinberg, Col. 5, lines 32-40) of the sport utility vehicle whereby the enclosure is taut (Feinberg, Col. 5, lines 44-47) with respect to the framework and chassis of the sport utility vehicle.
Feinberg is considered to be analogous art because it is in the same field of vehicle enclosure as Bestop and Marsh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle enclosure as taught by the combination of Bestop and Marsh to incorporate the teachings of Feinberg and use straps and zippers in the enclosure. Doing so would provide support to secure the side portions to the vehicle (Feinberg, Col. 5 lines 10-13 and lines 40-44), and the zipper would allow passengers to move into or out of the vehicle (Feinberg, Col. 4 lines 10-14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop, Marsh and Feinberg as applied to claim 5 above, and further in view of Brandenburg (US 8550538).
Regarding claim 6, the combination of Bestop, Marsh and Feinberg teaches the enclosure as described in claim 5, but fails to teach said zipper has a generally U- shaped extent.
However, Brandenburg teaches a zipper has a generally U-shaped extent (Brandenburg, 113 in Fig. 2).
One of ordinary skill in the art would have understood that the zippers in Brandenburg and the combination of Bestop, Marsh and Feinberg have similar functions. Since Brandenburg also teaches a vehicle enclosure, it would have been obvious to substitute one known zipper for another zipper, as it would have yielded predictable results to one of ordinary skill in the art.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop and Marsh as applied to claim 1 above, and further in view of Zeugner (US 7086685).
Regarding claim 8, the combination of Bestop and Marsh teaches the enclosure as described in claim 1.
Regarding claim 9, the combination of Bestop and Marsh teaches part of the enclosure as described in claim 8.
Regarding claim 10, the combination of Bestop and Marsh teaches part of the enclosure as described in claim 9.
The combination of Bestop and Marsh fails to teach a first and a second Y-shaped strap extending from first and second spaced points on said enclosure to the chassis of the sport utility vehicle as recited in claims 8 and 9, and said first Y-shaped strap and said second Y-shaped strap are respectively disposed at corners of the passenger compartment and remote from the engine compartment as recited in claim 10.
However, Zeugner teaches a first Y-shaped strap (Zeugner, 60 in Fig. 1) extending from first and second spaced points (Zeugner, Fig. 1, the two upper end points of the strap 60 where it connects to the cover 20) on said enclosure to the chassis of the sport utility vehicle, a second Y-shaped strap (Zeugner, multiple straps 60 in Fig. 1) extending from first and second spaced points on said enclosure to the chassis of the sport utility vehicle, and said first Y-shaped strap and said second Y-shaped strap are respectively disposed at corners of the passenger compartment and remote from the engine compartment (Zeugner, Fig. 3).
Zeugner is considered to be analogous art because it is in the same field of vehicle enclosures as Bestop and Marsh. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle enclosure as taught by the combination of Bestop and Marsh to incorporate the teachings of Zeugner and have Y-shaped straps at the rear corners of the vehicle. Doing so would further secure the side portions to the vehicle and minimize local stress (Zeugner, Col. 2 lines 1-3).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bestop and Marsh as applied to claim 1 above, and further in view of Ottertex.
Regarding claim 11, the combination of Bestop and Marsh teaches the enclosure as described in claim 1.
Regarding claim 12, the combination of Bestop and Marsh teaches the enclosure as described in claim 1.
Regarding claim 13, the combination of Bestop and Marsh teaches the enclosure as described in claim 1, wherein said single flexible sheet is polyester (Marsh, paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle enclosure as taught by Bestop to incorporate the teachings of Marsh and use polyester for the enclosure. Doing so provides lightweight, water resistant, and durable construction (Marsh, paragraph 0011).
The combination of Bestop and Marsh fails to teach said single flexible sheet is canvas as recited in claim 11; said single flexible sheet is canvas with a PVC backing as recited in claim 12; and said single flexible sheet is canvas, 100% polyester, 600x600 denier with a PVC backing as recited in claim 13.
However, Ottertex teaches canvas, 100% polyester, 600x600 denier with a PVC backing, which is disclosed by the applicant as admitted prior art (paragraph 0021 of Applicant’s specification).
One of ordinary skill in the art would have understood that materials from Ottertex and the combination of Bestop and Marsh have similar functions. Since both Ottertex and the combination of Bestop and Marsh teach a polyester material used for waterproof purposes, it would have been obvious to substitute one known polyester material for another polyester material, as it would have yielded predictable results to one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see pages 14-15 of Applicant's amendment, filed 5/23/2022, with respect to the rejection(s) of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marsh, which is detailed above.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richardson (NPL) discloses 600 denier polyester with PVC backing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612      
                                                                                                                                                                                                  /JASON S MORROW/Primary Examiner, Art Unit 3612